SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

629
CA 14-01108
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DWAYNE SINGLETON,
PETITIONER-APPELLANT,

                      V                                            ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County
(Michael M. Mohun, A.J.), entered May 14, 2014 in a proceeding
pursuant to CPLR article 78. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of DeJesus v Evans, 111 AD3d 1340).




Entered:    May 1, 2015                          Frances E. Cafarell
                                                 Clerk of the Court